Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(l) and 37 CFR 1.84(p)(1) because the reference characters are not of sufficient quality to afford satisfactory reproduction characteristics. As per 37 CFR 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 

As per 37 CFR 1.84(p):
Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible

The drawings are objected to under 37 CFR 1.84(u)(2) because the view numbers are not of appropriate size. As per 37 CFR 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61, lines 1-2, “the first wall brace coupling formation” lacks antecedent basis within the claim. It is therefore, not clear as to what “the first wall brace coupling formation” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46, 47, 49-51 and 58-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pluckebaum 3288427.    With respect to claims 46, 47 and 50, Pluckebaum discloses, Figs. 16-25 for example, a support structure assembly including a first wall panel operatively associated with an opposing, spaced apart second wall panel, (figs. 16 & 25; col. 5 In. 16-18 & 36-38), the first wall panel including a channel having two spaced apart channel walls connected via a transverse channel base, wherein the channel encloses a resilient body, (figs. 16-17, resilient body 48; col. 7 In. 53-54, reinforcing insert), and wherein an exterior brace is coupled to the channel, (figs. 25-26, braces 52’; col. 8 In. 61-64).
As to claim 49, channel with open entry, walls and base defining a channel enclosure can be seen in Figs. 16 and 17.

Claim(s) 46, 47, 49-51 and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 11-141033 to Takeshige.   With respect to claims 46 and 47, .
Claim 49, Takeshige has channel with open entry with tapered walls, (para. [0025], concave connection member 8 with dovetail groove 81).
Claim 50, Takeshige has brace coupling formation extending from channel, (figs. 2-3 & 26, brace/connecting rod 83).
Claim 51, Takeshige has the channel operatively includes a locking member movable between (i) a locked position wherein the locking member engages the channel walls and (ii) a release position in which the locking member is adapted to be removed from the channel, wherein the locking member is attached to an actuator adapted to move the locking member between the locked position and the release position, (fig. 26, locking member 65). As to line 6 of claim 51, Takashige is adapted to support a panel, (fig. 26, the skilled artisan would know bolt 64 is adapted to support a facade panel).
As to claim 65, external bracing is at 132 or 173.
Claim(s) 46, 47, 52, 54, 58, 59, 60 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/039731 to Pszczonka.   With respect to claims 46, 47 and 60, Pszczonka discloses, Figs. 14-22 for example, a support structure including a first wall panel (102) operatively associated with an opposing spaced apart second wall panel (103), the support structure assembly including a brace (104) operatively adapted to couple the first wall panel to the second wall panel, wherein the first wall panel includes a brace coupling formation (109/150) operatively adapted to couple with a first wall panel coupling formation of the brace (111).
With respect to claim 59, Pszczonka has brace coupling formations in recesses extending between the wall panels, (figs. 14-20, brace 104 coupled to formations 109/150).
As to claim 52, end snap-fit coupling is at 131, 132.
As to claim 54, Pszczonka has “hermaphrodite” coupling formation, (111 into 102), as at Fig. 16 showing one and the other of a joint possessing male and female connection.
As to claim 58, Pszczonka has spaced apart skins as at 102, 103. 
As to claim 63, Pszczonka meets claim 63 with Pszczonka able to perform the intended use recited within claim 63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pluckebaum 3288427.
To have provided the Pluckebaum assembly with resilient body inserts 48 of metal or fiber reinforced polymer, thus allowing for the advantages of such well-known structural materials, would have been obvious to one having ordinary skill in the art as taught by Pluckebaum as at col. 3, lines 9-11.
	  

Allowable Subject Matter
Claims 53, 55-57 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 61 and 62 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





                                                        /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     




























MS
March 18, 2022